Citation Nr: 0117626	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied service connection for a right knee 
disorder, and determined that the veteran had not submitted 
new and material evidence to reopen claims of entitlement to 
service connection for PTSD and a low back disorder.  
Entitlement to service connection for PTSD was initially 
denied by RO decision of November 1997 and entitlement to 
service connection for a low back disorder was initially 
denied by RO decision of April 1979.  The veteran filed a 
notice of disagreement in January 2000, and a statement of 
the case (SOC) was issued in March 2000.  The veteran 
submitted a substantive appeal in October 2000, with no 
hearing requested.


REMAND

Following a complete review of the claims folder, the matters 
before the Board are hereby remanded for additional 
development deemed necessary for compliance with due process 
requirements, to include the newly enacted provisions of the 
Veteran's Claims Assistance Act of 2000.  The Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding his claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

1.  Right Knee Disorder

In October 1997, the veteran submitted a claim for 
entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disability.  See 
38 C.F.R. §  3.310 (2000).  The veteran reiterated his claim 
in June 1999, through a letter submitted by his 
representative.  By rating decision of November 1999, the 
veteran was denied service connection for his right knee 
disorder.  The veteran should be specifically notified of the 
need to submit competent evidence that he has a current right 
disabilities and evidence that indicates that any right knee 
disability is proximately due to or the result of or being 
aggravated by the service connected left knee disability.  In 
addition, the veteran's representative reported in January 
2000 that the veteran received additional treatment at the 
Brockton VAMC.  Records of VA treatment must be obtained by 
the VA as they are within governmental control.

2. PTSD

The Board acknowledges the RO's development efforts 
concerning the veteran's claim of entitlement to service 
connection for PTSD, as demonstrated by obtaining service 
personnel records, service medical records, and post-service 
treatment records.  However, the Board notes that in his 
October 1997 claim statement, the veteran identified Albany 
VA Medical Center (VAMC) as a source of relevant medical 
treatment, and, in his January 2000 notice of disagreement, 
the veteran identified the Brockton VA Medical Center (VAMC) 
as a source of relevant medical treatment.  In addition, in 
treatment notes originating from the Northampton VAMC, dated 
in June 1996, the veteran indicated he received psychiatric 
treatment at the Manhattan [New York] VAMC three years prior.  
The only records originating from the New York VAMC 
associated with the claims folder are X-ray reports from May 
1992 to July 1994.  Pursuant to the Veterans Claims 
Assistance Act of 2000, complete treatment records from the 
Albany, Brockton, and New York VAMCs should be obtained and 
associated with the claims folder.  See Veterans Claims 
Assistance Act, 114 Stat. at 1097-98.  Furthermore, in his 
October 1997 claim statement, the veteran identified two 
private sources of psychiatric treatment, the Cooley 
Dickinson Hospital Annex and the MA Mental Health 
Association.  Treatment records from the Cooley Dickinson 
Hospital Annex and the MA Mental Health Association should 
also be obtained.  Id.  

3. Low Back Disorder

The veteran should be specifically notified of the need to 
submit competent evidence that he has a current low back 
disability and evidence that indicates that any such 
disability had its onset in service.  In addition, the 
veteran's representative reported in January 2000 that the 
veteran received additional treatment at the Brockton VAMC.  
Records of VA treatment must be obtained.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should advise the veteran of 
the evidence needed to substantiate his 
claims for service connection for a right 
knee disorder and the new and material 
evidence needed to reopen his claim for 
service connection for PTSD and a low 
back disability.  Evidence may include 
the names and/or addresses of medical 
treatment sources, medical records 
showing treatment of the claimed 
disabilities (including medical opinions 
as to etiology); employment physical 
examinations; insurance examinations; lay 
statements by witnesses; or personal 
testimony.  Regarding his right knee 
disorder, evidence should be relevant to 
the question of whether it is linked to 
his service-connected left knee disorder.  
As regards his PTSD, evidence should be 
relevant to the question of whether the 
veteran currently has PTSD due to 
stressors experienced during his military 
service, and such evidence may also 
include "buddy" certificates or 
affidavits from fellow servicemen 
supporting the occurrence of his alleged 
in-service stressors.  With regard to the 
question of stressors, the veteran should 
again be requested to complete a stressor 
statement.  The information provided 
should include a listing of all 
stressors, the dates of the occurrences 
of such stressors, the unit to which 
assigned at the time, the names and 
hometowns of any individuals who were 
injured or killed at the time of the 
stressor and the unit to which they were 
assigned; and whether the stressor was 
reported and to whom. 

All records identified and not previously 
acquired should be associated with the 
claims folder upon obtaining 
authorization, to include complete 
treatment records from the Albany, 
Brockton, and Manhattan VAMCs (identified 
as treatment sources by the veteran in 
prior correspondence) as well as the 
Cooley Dickinson Hospital Annex and the 
MA Mental Health Association 
(authorization previously obtained).  If 
any records requested by the VA are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the RO should 
adjudicate the issue of entitlement to 
service connection for a right knee 
disorder secondary to a service-connected 
left knee disability on the merits and in 
light of all pertinent legal authority.  
In this regard, the provisions of the 
Veterans Claims Assistance Act of 2000 
should be complied with, to include an 
appropriate VA examination to determine 
etiology (if current evidence of the 
claimed disorder is obtained).  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, to 
include a complete copy of this REMAND.  
The physician should offer a diagnosis of 
any existing right knee disorder and 
provide an opinion as to the following:

Whether it is at least as likely as 
not that any right knee disorder is 
proximately due to or the result of 
or being aggravated by the veteran's 
service-connected left knee disorder.  
If aggravated, the degree of 
aggravation should be quantified, if 
feasible.

In formulating a response, the physician 
is requested to use the italicized 
standard of proof. 

4.  In addition, upon completion of the 
foregoing development, the RO should 
readjudicate the question of whether new 
and material evidence has been presented 
to reopen the veteran's previously denied 
claims of entitlement to service 
connection for PTSD and a low back 
disability, on the basis of all the 
evidence on file and governing legal 
authority, to include the Veterans Claims 
Assistance Act.  In the event that new and 
material evidence is found to have been 
submitted to reopen the claim, the RO 
should complete additional development 
such as contacting the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) if stressor information 
is received which could be verified.  The 
RO should also complete the actions 
outlined in the paragraph below.  If new 
and material evidence is not found to have 
been presented, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review. 

5.  In the event new and material evidence 
is found by the RO to have been submitted 
to reopen the veteran's claims for service 
connection for PTSD (if the presence of a 
stressor is verified) and for a low back 
disorder, the veteran should be afforded a 
VA psychiatric examination to determine 
whether he has PTSD due to an 
independently confirmed in-service 
stressor(s) and a VA orthopedic 
examination to determine whether any low 
back disability is linked to the veteran's 
service.  It is imperative that the 
physicians who are designated to examine 
the veteran review the evidence in the 
claims folder, to include a complete copy 
of this REMAND.  Such examinations are to 
include a review of the veteran's history 
and current complaints and all appropriate 
tests and studies should be conducted, 
with clinical findings reported in detail.  
With regard to the veteran's psychiatric 
examination, a comprehensive mental status 
evaluation should be provided, and any 
indicated diagnostic studies, including 
psychological testing and PTSD sub-scales 
must also be accomplished if deemed 
warranted by the examiner.  All 
established psychiatric diagnoses are then 
to be fully set forth.

The examiners should offer diagnoses and 
provide professional opinions as to the 
following, correspondingly:

I.  Whether the veteran has PTSD 
meeting the criteria of the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed. 1994), and, if so, 
whether it is at least as likely as 
not attributable to a verified in-
service event?

II.  Whether it is at least as likely 
as not that any low back disorder had 
its onset in service or is otherwise 
related to service.

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.

6.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.

7.  The RO must provide adequate reasons 
and bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



